Title: General Orders, 13 June 1780
From: Washington, George
To: 



Head Quarters Short Hills [N.J.] Tuesday June 13th 1780
Parole America  Countersigns Arms Arts.Watchword Holland

[Officers] Of the Day Tomorrow[:] Brigadier General Huntington[,] Lieutenant Colonel Commdt Hubley[,] Brigade Major Bradford
At a General Court martial of the Line whereof Colonel Meigs is president June 2nd 1780 Captain Chrystie of the 3d Pennsylvania regiment was tried for “Refusing (contrary to the regulations established by Congress) to take his Post and march with the detachment for Guard from the Brigade to the Grand Parade when requested by the Major of Brigade.”
The Court on mature Consideration are of opinion that Captain Chrystie is Guilty of the Charge against him being contradictory to the Regulations for the Order and Discipline of the Troops and in breach of the 5th Article 18 section of the rules and Articles of War and do Sentence him to be reprimanded in Brigade Orders.
The Commander in Chief approves the opinion of the Court and directs it to be carried into Execution; and He thinks proper to declare that Captain Chrystie was wrong in the first instance in refusing to take the command of the detachment when requested by Captain Van Laer the Brigade Major and that he has been still more so in the defence he has made both in manner and matter.
The Forming the detachment on the Brigade Parade was of right under the direction of Captain Van Laer not as a Captain but as Brigade

Major and the officers to march it to the Grand parade were to be Posted by him. not from any rank acquired by his appointment but from the very nature and duties of the office itself.
When the sentence is carried into execution Captain Chrystie is to be released from his Arrest.
At the same Court June 3d 1780 Ensign Russel of Colonel Sherburne’s late regiment was tried for “Defaming Colonel Sherburne’s Character in Company by saying he was a damn’d liar and Rascal.”
The Court on mature consideration are of opinion that the Charge against Ensign Russel is not fully supported yet they are of opinion that the expressions Mr Russel made use of respecting Colonel Sherburne were highly indecent and illiberal more especially when used by an inferior officer respecting his superior, he being the Commanding officer of the particular regiment to which Ensign Russel belonged and that he is Guilty of a breach of the 5th Article 18th Section of the Rules and Articles of War and do sentence that Ensign Russel be Reprimanded in General Orders.
The Commander in Chief approves the opinion of the Court. The Expressions Mr Russel used were diametrically contrary to the rules of good breeding in the first place and in the second entirely disrespectful considering the relative situation between him and Colonel Sherburne; and in this view the General cannot but consider his conduct to have been highly reprehensible He is released from his Arrest.
